Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 5/02/2022. Currently claims 13-32 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19, and 32 are rejected under 35 U.S.C.103 as being obvious over Tomizawa et al. (US Patent Number 5,740,725), hereafter, referred to as “Tomizawa”, in view of Alipour et al. (US Patent Application Publication Number 2013/0240500 A1), hereafter, referred to as “Alipour”.

Regarding claims 18-19, Tomizawa teaches in Fig. 1, a method, comprising: 
opening an outer lid (element 6) of an outer container (element 4) of a device;
after opening the outer lid, placing (column 8, lines 29-30) waste plastics (equivalent to one or more plastic bags) in an inner container (element 1) of a device, the inner container being situated within the outer container and defining an opening.
Tomizawa teaches that after placing waste plastics (the one or more plastic bags) in the inner container, closing the outer lid; and operating the device to initiate a conversion of the waste plastics (one or more plastic bags) inside the inner container to a plastic block by operating the device to initiate the conversion, waiting for (i) a predetermined
conversion time sufficient for the device to convert the one or more plastic bags inside the inner container to a plastic block and (ii) a cooling period for the inner container to cool to or below a predetermine temperature by teaching to initiate, by the control unit (column 8, lines 34-41), a conversion cycle in which electric power is supplied to the one or more heating elements so that the waste plastics are sufficiently heated (equivalent to one or more heating elements raise the inner container's internal temperature to a target temperature and maintain the inner container's internal temperature between the target temperature and a predetermined maximum temperature for a predetermined conversion time sufficient to convert the one or more plastic bags inside the inner container as shown in Fig. 12 and 13. Tomizawa also teaches conversion time of (XB-XA) and cooling time of (XC-XB) in Fig. 12 and equivalent conversion time and cooling times in also in Fig. 13. It would have been obvious to any ordinary artisan that after the conversion time and the cooling period, the process would comprise of the step of opening the outer lid in order to get the product out of the container. 

But Tomizawa fails to explicitly teach the use of inner lid in the process, wherein the inner lid is configured to substantially cover the opening, and the outer lid of the outer container is configured to cover the inner lid.  However, Alipour teaches a dual-chamber container (element 102) includes an inner bag (element 146) (equivalent to inner container) enclosed within an outer bag (element 144) (equivalent to outer container). The inner container (element 146) also includes a zip lock (element 148) (equivalent to lid) for sealing the bag closed so as to prevent the exchange of liquid or vapor between the interior of the inner container and the exterior (para. [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Alipour and combine the use of inner lid in the process, wherein the inner lid is configured to substantially cover the opening, and the outer lid of the outer container is configured to cover the inner lid, so that the outside environment is sealed off with double protection from the vapor and/or toxic fumes generated from the heating process (KSR Rationale A, MPEP 2143). Since both the reference deal with heating systems, one would have reasonable expectation of success from the combination. It would also have been obvious to any ordinary artisan to close the inner and outer lids after removing the product from the container to end the process.

Regarding claim 32, Tomizawa teaches in Fig. 1, a method, comprising: 
receiving (column 8, lines 29-30) waste plastics (equivalent to one or more plastic bags) in an inner container (element 1) of a device, wherein the device comprises: an outer casing (element 4) (equivalent to outer container) in which the inner container is situated; 
one or more heating elements (element 8) located between the exterior of the inner container and the interior of the outer container. 
Tomizawa teaches that in response to a user input to the device, initiating, by the control unit (column 8, lines 34-41), a conversion cycle in which electric power is supplied to the one or more heating elements so that the waste plastics are sufficiently heated (equivalent to one or more heating elements raise the inner container's internal temperature to a target temperature and maintain the inner container's internal temperature between the target temperature and a predetermined maximum temperature for a predetermined conversion time sufficient to convert the one or more plastic bags inside the inner container as shown in Fig. 12 and 13.  Tomizawa also teaches that after the internal waste plastics are sufficiently heated, the operation advances to next compressing process (column 8, lines 47-49) between the bottom plate (element 2) and inner surface of the container (equivalent to form plastic blocks). It would have been obvious to any ordinary artisan to terminate the supply of electric power to the one or more heating elements after the process is completed in sufficient time by forming the block as compression is over as taught by Fig. 12 and 13.

	Tomizawa teaches a use a controller, but fails to explicitly teach a control panel disposed at an exterior of the outer container or the outer lid, wherein the control panel is in communication with a control unit configured to supply electric power to the heating element.  However, Alipour teaches in Fig. 1, a control panel disposed at an exterior of the outer container where the control panel is in communication with a control unit (front face of element 104) configured to supply electric power to the heater (element 154) in a cooking apparatus (equivalent to heating apparatus) that includes dual chamber container with inner container for holding the item to be heated, and the outer container for housing the heating elements, control panels and other auxiliary devices. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Alipour and combine the use of a control panel that is disposed at an exterior of the outer container where the control panel is in communication with a control unit (front face of element 104) configured to supply electric power to the heater, because that would allow to form a compact waste disposal unit in one unit without having to deal with multiple units that would be desirable for small commercial use applications (KSR Rationale A, MPEP 2143). Since both the reference deal with heating systems, one would have reasonable expectation of success from the combination. Additionally, Alipour also teaches a dual-chamber container (element 102) includes an inner bag (element 146) (equivalent to inner container) enclosed within an outer bag (element 144) (equivalent to outer container). The inner container (element 146) also includes a zip lock (element 148) (equivalent to lid) for sealing the bag closed so as to prevent the exchange of liquid or vapor between the interior of the inner container and the exterior (para. [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Alipour and combine the use of inner lid in the process, wherein the inner lid is configured to substantially cover the opening, and the outer lid of the outer container is configured to cover the inner lid, so that the outside environment is sealed off with a double protection from the vapor and/or toxic fumes generated from the heating process.

Allowable Subject Matter

	Claims 13-17, 22-31 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 13, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 13, especially with the combination of the following limitation:
	
“one or more heating elements located between the exterior of the inner container
and the interior of the outer container, wherein the one or more heating elements extend
(i) along the bottom of the inner container and (ii) along the sides of the inner container over a portion that includes a majority of the length of the sides from the bottom to the top of the inner container;”

Claims 14-17, and 22-31 directly or indirectly depend on claim 13.

Claim 20, and 21 is objected to as being directly or indirectly dependent upon rejected base claim 18, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 20, Tomizawa and Alipour together teach a process of converting plastic wastes (plastic bags) to plastic blocks by heating the contents in a dual-chamber container. Additionally, Lonergan (US Patent Application Publication Number 2016/0309961 A1) teaches in Fig. 1A the use of a silicone layer (element 16) for use in a cooking and heating application. Lonergan also teaches the use of silicone rubber (reusable material) as well (para. [0004]).  
However, the prior art of references (of record) do not teach or fairly suggest the (by
themselves or in combination) a method comprising the limitation of:

“wherein the inner container comprises a removable silicone liner that lines the interior walls of the inner container, the method further comprising:
lifting the removable silicone layer from inner container with the plastic block within the
removable silicone liner; and
removing the plastic block from the removable silicone liner.”

Regarding claim 21, Tomizawa and Alipour together teach a process of converting plastic wastes (plastic bags) to plastic blocks by heating the contents in a dual-chamber container.  However, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method comprising the limitation of:

“wherein the one or more heating elements extend (i) along the bottom of the inner container and (ii) along the sides of the inner container over a portion that includes a majority of the length of the sides from the bottom to the top of the inner container.”

Responses to Arguments

Applicant’s argument filed on 5/2/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 18 has been considered, but is not persuasive.  The applicant argues that since Alipour describes a device "for immersion cooking of food" designed for "maintaining thermal contact between a food item being cooked and a heat transfer liquid,
without direct contact between the food item and heat transfer liquid", Alipour's sous vide cooking device, which cooks food in a bag submersed in hot water, is far from the function and purpose of Tomizawa's device, which compacts waste plastics in the presence of hot air that is intended to contact the waste plastics, therefore, one of ordinary skill would have no reason to look at Alipour to modify Tomizawa. However, the examiner respectfully disagrees. The examiner takes the position since Alipour, and Tomizawa both deal with heating items in a closed environment, and since there are similarities in terms of structures in a broader sense, one of ordinary skill would certainly be motivated to use the teaching from Alipour, and use it for the modification of Tomizawa.  Specially the feature of control panel disposed on the exterior of the outer container, and having multiple sealing as taught by Alipour would be features that one of ordinary skill would be motivated to combine in order to further improve a process. Therefore, the examiner maintains that based on the teaching of Tomizawa and Alipour, the rejection set forth in this office action address the scope of the claim 18 and the new claim 32, is relevant and maintained.  However, upon further review, and consideration and based on the argument, claims 13-17, 22-31 are allowed, and allowable material has been identified in claims 20-21.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742